DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. 
In the second full paragraph of page 8, Applicant states that the Office asserted Kim disclosed the amended radiometer.  To ensure a clear record, Examiner respectfully notes that the Office asserted that Kim disclosed previous claim 12, which was a Markush group where a radiometer was only one of the options.  Amending claim 1 to now require a radiometer is being considered a new amendment and the argument is therefore moot in light of the new grounds of rejection, necessitated by the amendment.
In the penultimate paragraph of page 8, Applicant argues that Kim does not disclose the limitation “the test chamber is disposed on an actuator moving along an axis or disposed on a tracking actuator to move the specimen holder in a lateral or longitudinal direction.  Examiner respectfully disagrees.  As noted by Applicant Kim discloses “as the opening/closing cylinder 50 is driven, the opening/closing door 20 is spaced apart from the housing 10 by a certain distance”.  Thus, prior to rotational movement, the specimen is moved in a lateral direction by the actuator (see figures 8-11 which show the door moving outwardly and then inwardly).
  


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 8, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2170039779; “Kim”) in view of Hardcastle et al. (US 2007/0295115; “Hardcastle ‘115) and Neigoff et al. (USPN 5,136,886; “Neigoff”).

Regarding claim 1, Kim discloses in figures 2-12 an accelerated outdoor exposure test equipment (¶ [0001]) comprising a test chamber consists of a box (10) comprising an artificial radiation source (80) (¶ [0011]), and a specimen holder (21) which is disposed a specimen (100) (¶ [0011]), 5wherein the specimen (100) placed in the specimen holder (21) is exposed to sunlight during daytime (¶¶ [0018]-[0019], see e.g. figure 7) and exposed to artificial light of the artificial radiation source (80) during nighttime (¶ [0020], see e.g. figure 12) wherein the test chamber is disposed on an actuator (50) moving along an axis or disposed on a tracking actuator to move the specimen holder (21) in a lateral/longitudinal direction (¶ [0021], figures 8-11) and wherein the artificial radiation source (80) is disposed to provide maximum exposure uniformity (¶ [0029], see figure, lamp is disposed directly across from specimen holder to provide maximum uniformity achievable within the box as opposed to on one of the side).
Kim is silent to a radiometer is mounted to display the radiation exposure at a surface of the test specimen.
In the same field of endeavor, Hardcastle ‘115 teaches in figure 5A an accelerated outdoor exposure/weathering system comprising a radiometer (132) mounted to measure the radiation exposure at a surface of the test specimen (46) (¶¶ [0042]-[0043]).

While Hardcastle ‘115 does not disclose a display, displaying the radiation exposure would an obvious modification.  Neigoff teaches a radiometer in an accelerated weathering chamber which is mounted to a display (col. 5, lines 63-66).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a display for Kim’s equipment as modified by Hardcastle ‘115 as taught by Neigoff for the purpose of allowing manual adjustment or calibration of the radiometer based on the readout (col. 5, lines 63-66).

Regarding claim 2, Kim discloses the specimen (100) includes a product formed of a polymer material or a portion of the product (¶ [0002]).  

Regarding claim 3, Kim discloses the specimen (100) placed in the specimen holder (21) is exposed to the sunlight or the artificial light, as the specimen holder (21) is moved in a lateral direction or a longitudinal direction at sunrise or sunset (¶¶ [0020]-[0022], see arrows in figures 8 and 11).
  
Regarding claim 154, Kim discloses the specimen (100) placed in the specimen holder (21) is exposed to natural weathering or laboratory weathering depending on 
  
Regarding claim 205, Kim discloses a sun tracking device (control unit) configured to change the accelerated outdoor exposure test equipment from a daylight exposure to an artificial exposure (¶¶ [0024]-[0025]).
  
Regarding claim 8, Kim discloses the test chamber or the specimen holder (21) is moved depending on exposure cycles to natural light and the artificial light such that the specimen (21) is exposed to the natural light and the artificial light (¶¶[0018]-[0021]). 

Regarding claim 11, Kim discloses the artificial radiation source (80) includes a metal halide lamp or an UVA-340 lamp (¶ [0016]).
  
Regarding claim 12, Kim discloses the accelerated outdoor exposure test equipment further comprises a black-standard thermometer, or 25a black-panel thermometer (24) (¶ [0012]).
  
Regarding claim 15, Kim discloses in figures 2-12 an accelerated outdoor exposure test equipment (¶ [0001]) comprising a specimen holder (21) (¶ [0011]) which is disposed in an artificial radiation source (80) to irradiate 15artificial light (¶¶ [0011], [0016]), and a motor (40) to operate the specimen holder (21) (¶ [0021]), wherein the 
Kim is silent to a radiometer is mounted to display the radiation exposure at a surface of the test specimen.
In the same field of endeavor, Hardcastle ‘115 teaches in figure 5A an accelerated outdoor exposure/weathering system comprising a radiometer (132) mounted to measure the radiation exposure at a surface of the test specimen (46) (¶¶ [0042]-[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Hardcastle ‘115’s radiometer in Kim’s test equipment for the purpose of providing a feedback of radiation exposure for controlling and logging the conditions in the equipment (¶ [0044]).
While Hardcastle ‘115 does not disclose a display, displaying the radiation exposure would an obvious modification.  Neigoff teaches a radiometer in an accelerated weathering chamber which is mounted to a display (col. 5, lines 63-66).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a display for Kim’s equipment as modified by Hardcastle ‘115 as taught by Neigoff for the purpose of allowing manual adjustment or calibration of the radiometer based on the readout (col. 5, lines 63-66).

Regarding claim 16, Kim discloses in figures 2-12 an accelerated outdoor exposure test equipment (¶ [0001]) comprising a specimen holder consists of a box comprising artificial radiation source (80) (¶ [0011]),  25a specimen holder (21) which is disposed a specimen (100) for an accelerated outdoor exposure test (¶ [0011]), and 33a motor (40) to operate the specimen holder (21), wherein the motor (40) is controlled to move the specimen holder (21) towards a test chamber (10), such that the specimen (100) is exposed to artificial light irradiated from the artificial radiation source (80) at sunset (¶ [0021], figures 11 and 12), and 5wherein the motor (40) is controlled to move the specimen holder (21) out of the test chamber (10), such that the specimen holder (21) is exposed to sunlight instead of the artificial light at sunrise (¶¶ [0021]-[0022]) wherein the test chamber is disposed on an actuator (50) moving along an axis or disposed on a tracking actuator to move the specimen holder (21) in a lateral/longitudinal direction (¶ [0021], figures 8-11) and wherein the artificial radiation source (80) is disposed to provide maximum exposure uniformity (¶ [0029], see figure, lamp is disposed directly across from specimen holder to provide maximum uniformity achievable within the box as opposed to on one of the side).
Kim is silent to a radiometer is mounted to display the radiation exposure at a surface of the test specimen.
In the same field of endeavor, Hardcastle ‘115 teaches in figure 5A an accelerated outdoor exposure/weathering system comprising a radiometer (132) mounted to measure the radiation exposure at a surface of the test specimen (46) (¶¶ [0042]-[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Hardcastle ‘115’s radiometer in Kim’s test equipment for the purpose of providing a feedback of radiation exposure for controlling and logging the conditions in the equipment (¶ [0044]).
While Hardcastle ‘115 does not disclose a display, displaying the radiation exposure would an obvious modification.  Neigoff teaches a radiometer in an accelerated weathering chamber which is mounted to a display (col. 5, lines 63-66).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a display for Kim’s equipment as modified by Hardcastle ‘115 as taught by Neigoff for the purpose of allowing manual adjustment or calibration of the radiometer based on the readout (col. 5, lines 63-66).
  
Regarding claim 18, Kim does not explicitly disclose these methods steps in the claimed order.  However, Kim’s device is capable of being tilted at an angle (¶ [0018]), therefore meets the structural limitations of the claim.
A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 

Regarding claim 19, Kim does not explicitly disclose these methods steps in the claimed order.  However, Kim’s device is capable of being tilted at an angle (¶ [0018]), therefore meets the structural limitations of the claim.
A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hardcastle ‘115, Neigoff and Hardcastle, III (USPN 6,533,452; “Hardcastle ‘452”).

	
Regarding claim 256, Kim as modified by Hardcastle ‘115 and Neigoff discloses all the limitations of claim 1 on which this claim depends. 
Kim is silent to 31a humidity controller for the test chamber; or a water spray device configured to spray water on a surface of the specimen.  
In the same field of endeavor, Hardcastle ‘452 teaches in at least figures 2-4 an accelerated outdoor exposure test equipment (100) (col. 6, line 63 through col. 7, line 9) comprising a water spray device (132) configured to spray water on a surface of the specimen (col. 8, lines 41-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Hardcastle ‘452’s spray device in Kim’s accelerated outdoor exposure test equipment for the purpose of simulating dew or rain exposure to the sample  (col. 8, lines 41-46).

Regarding claim 17, Kim as modified by Hardcastle ‘115 and Neigoff discloses all the limitations of claim 16 on which this claim depends. 
Kim is silent to 10a water spray device configured to provide water to the specimen of the specimen holder.  
In the same field of endeavor, Hardcastle ‘452 teaches in at least figures 2-4 an accelerated outdoor exposure test equipment (100) (col. 6, line 63 through col. 7, line 9) comprising a water spray device (132) configured to spray water on a surface of the specimen (col. 8, lines 41-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Hardcastle ‘452’s spray device in Kim’s accelerated outdoor exposure test equipment for the purpose of simulating dew or rain exposure to the sample  (col. 8, lines 41-46).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hardcastle ‘115, Neigoff  and Yen (US 2012/0033424).

Regarding claim 7, Kim as modified by Hardcastle ‘115 and Neigoff discloses all the limitations of claim 1 on which this claim depends.
Kim is silent to wherein the test 5chamber includes a screen to prevent bugs from the artificial radiation source.  
The pertinent problem to be solved with this element is how to prevent bugs from impinging on an artificial radiation source.
Yen teaches that the solution to this problem is to include a screen (20) in a housing (10) over an artificial radiation source (40) (¶ [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Yen’s screen in Kim’s test chamber covering Kim’s artificial radiation source for the purpose of protecting the source from short circuits (¶ [0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hardcastle ‘115, Neigoff, and Kashima et al. (USPN 4,817,447; Kashima).

Regarding claim 13, Kim as modified by Hardcastle ‘115 and Neigoff discloses the specimen holder (21) is in forms of an open rack, leaving the backs of the specimens exposed or to provide the specimens with a solid backing (see figure 1).
Kim is silent to the specimen holder is made of non-oxidizing alloys of aluminum or 5stainless steel.  
In the same field of endeavor, Kashima teaches in at least figures 1 and 2 a weather resistance tester in which the specimen holder is made of stainless steel (col. 7, line 53 through col. 8, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention make Kim’s specimen holder of stainless steel as taught by Kashima for the purpose of avoiding corrosion due to the high temperatures and humidity the specimens are exposed to.
Furthermore, has been held that the selection of a known material based on its suitability for its intended use is within the purview of one having ordinary skill in the art.  See MPEP §2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hardcastle ‘115, Neigoff, and Hardcastle, III et al. (USPN 8,670,938; “Hardcastle ‘938”).
	
Regarding claim 14, Kim as modified by Hardcastle ‘115 and Neigoff discloses an air temperature is monitored during an accelerated outdoor exposure test (¶ [0012]), when the artificial radiation source (80) is disposed in front of the specimen (100) (see figure 12).
Kim does not explicitly disclose wherein the air temperature is controlled as not exceeding a specific temperature 10above 38C.
In the same field of endeavor, Hardcastle ‘938 teaches conducting accelerated weathering wherein the air temperature is controlled as not exceeding a specific temperature about 38C (see table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to control the temperature in Kim’s apparatus as taught by Hardcastle ‘938 to not exceed a specific temperature above 38C for the purpose of conforming to consensus standards of service life predictions (col. 3, lines 26-55). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863